Citation Nr: 0804392	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently returned 
to the RO in St. Petersburg, Florida.

In December 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO in 
St. Petersburg.  A transcript of the proceedings is 
associated with the claims folder.


REMAND

The record shows that the veteran last underwent a VA 
examination to determine the degree of severity of his low 
back disability in December 2004.  During that examination, 
he was found to have right radiculopathy.  At his December 
2007 hearing he testified that he continued to experience 
radiculopathy and that his low back disability with 
radiculopathy has increased in severity since December 2004.  
Accordingly, the Board has concluded that the veteran should 
be afforded another VA examination to determine the current 
degree of severity of his low back disability with 
radiculopathy.

Further, the veteran was found to be disabled by the Social 
Security Administration (SSA).  The claims folder contains a 
copy of the SSA decision awarding the veteran disability 
benefits, but the medical records upon which the decision was 
based are not of record.  The U. S. Court of Appeals for 
Veterans Claims has held that VA has a duty to acquire both 
the SSA decision and the supporting medical records pertinent 
to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992);  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board notes that any records pertaining to 
treatment of the veteran's low back disability at the VA 
Medical Center (VAMC) in West Palm Beach, Florida since May 
2007 should be obtained.  In addition, while this case is in 
remand status, the RO or the Appeals Management Center (AMC) 
should provide the veteran with all required notice in 
accordance with Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan.30, 2008).
 
Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should provide 
the veteran and his representative the 
notice required under Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet.App. Jan. 
30, 2008).

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
evidence.

4.  In any event, the RO or the AMC 
should obtain a copy of all additional 
records pertaining to the veteran's 
treatment for a low back disability at 
the VAMC in West Palm Beach, Florida 
since May 2007.

5.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability 
with radiculopathy.  The claims folders 
must be made available to and reviewed by 
the examiner.  All indicated studies, 
including X-rays and range of motion 
testing of the low back in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

The examiner should comment on whether 
the veteran experiences unfavorable 
ankylosis of the entire spine or 
unfavorable ankylosis of the entire 
thoracolumbar spine.

The examiner should also report the 
number of incapacitating episodes the 
veteran has experienced, and their 
duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due 
to intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a 
physician).

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified.  The 
examiner should specifically state whether 
the veteran's service-connected low back 
disability causes impairment of the 
sciatic nerve.  If so, the examiner should 
state whether there is complete or 
incomplete paralysis of the nerve.  If 
incomplete, the examiner should state 
whether it is mild, moderate, moderately 
severe or severe with marked muscular 
atrophy.  

The examiner should also provide an 
opinion concerning the impact of the low 
back disability on the veteran's ability 
to work.

The rationale for all opinions expressed 
should also be provided.

6.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The RO or the AMC should also 
undertake any other indicated 
development.

8.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  It 
should specifically consider whether a 
separate rating is warranted for 
neurological impairment resulting from 
the low back disability.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



